DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are allowed under this Office action.

Allowable Subject Matter
Claims 1-20, are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-20, were carefully reviewed and a search with regards to independent claims 1, 8, and 15 has been made. Accordingly, those claims are believed to be distinct from the prior arts searched.
Regarding Claims 1-20, specifically independent claims 1, 8, and 15, the prior art searched was found to neither anticipate nor suggest a system comprising: a memory storing one or more lookup tables; and a display controller configured to: receive a first source pixel from a source image, wherein the source image is represented in a first gamut; access the one or more lookup tables to find mappings for vertices of a geometric shape, wherein the geometric shape bounds pixel components of the first source pixel in a three dimensional (3D) representation of a pixel component space; retrieve, from the one or more lookup tables, three corresponding vertex mappings of the geometric shape and a mapping of an interior point bound within the 3D representation of the pixel component space by the geometric shape; perform interpolation with the interior point mapping and three corresponding vertex mappings of the geometric shape to convert the first source pixel to a target pixel in a second 
The most relevant arts searched, Presley, etc. (US 20070046691 A1), modified by Stauder, etc. (US 20100128976 A1) and Terekhov (US 20040096104 A1), teaches that a system comprising: a memory storing one or more lookup tables; and a display controller configured to: receive a source pixel from a source image, wherein the source image is represented in a first gamut; access the one or more lookup tables to find mappings for vertices of a geometric shape, wherein the geometric shape bounds pixel components of the source pixel in a three dimensional (3D) representation of a pixel component space; retrieve three corresponding vertex mappings of the geometric shape and a mapping of an interior point within the geometric shape from the one or more lookup tables; perform interpolation with the interior point mapping and three corresponding vertex mappings of the geometric shape to convert the source pixel to a target pixel in a second gamut, wherein the second gamut is different from the first gamut; and provide the target pixel to a display. However, Presley, modified by Stauder and Terekhov, does not teaches every claimed limitation, especially the claimed limitation of "access the one or more lookup tables to find mappings for vertices of a geometric shape, wherein the geometric shape bounds pixel components of the first source pixel in a three dimensional (3D) representation of a pixel component space; retrieve, from the one or more lookup tables, three corresponding vertex mappings of the geometric shape and a mapping of an interior point bound within the 3D representation of the pixel component space by the geometric shape; perform interpolation with the interior point mapping and three corresponding vertex mappings of the geometric shape to convert the first source pixel to a target pixel in a second gamut, wherein the second gamut is different from the first gamut; and provide the target pixel to a display” (emphasis added).

It is viewed that any of the previously cited references or any of the prior art searched, in part or in whole, cannot be combined in such a way to render the claimed invention obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GORDON G LIU whose telephone number is (571)270-0382.  The examiner can normally be reached on Monday - Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/GORDON G LIU/Primary Examiner, Art Unit 2612